Third District Court of Appeal
                                State of Florida

                           Opinion filed August 1, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D18-796
                          Lower Tribunal No. 96-38947
                              ________________


                                Givanni Parks,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

      Givanni Parks, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SUAREZ and SCALES, JJ.

      SUAREZ, J.

      Givanni Parks appeals from the trial court’s denial of a post-conviction

petition styled as a petition for habeas corpus. We conclude that the trial court
properly denied the appellant’s petition for writ of habeas corpus as it consisted

solely of arguments made by him in prior unsuccessful post-conviction motions.

Appellant raises two arguments: that his sentence is illegal and he did not violate

his plea agreement. This Court has previously reviewed and dismissed those

arguments. See Parks v. State, 863 So. 2d 382 (Fla. 3d DCA 2003). As such, we

consider this petition as if filed as a 3.850 motion. We therefore affirm the trial

court’s denial of Park’s petition as successive.

      Affirmed.




                                          2